DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed May 2, 2022 in response to the Office Action of March 22, 2022 is acknowledged and has been entered.  Applicant's election without traverse of Group II, claims 11-14, 16-18, 20, 39 and 40 and the species a PD-1 antagonist is acknowledged.  
2.	Claims 11-14, 16-18, 20, 39 and 40 are pending and under consideration.

Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located Figure 7B.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 11, 16-18, 20, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/006474 A2 (Garcia Santana, CA, Jan. 10, 2013), “Garcia” in view of Duhen et al., 31st Annual Meeting and Associated Programs of the Society for Immunotherapy of Cancer (SITC2016):part one: Journal for Immunotherapy of Cancer,4(1):109pages, (November16,2016)(Abstract on page 47), IDS, “Duhen”.
Garcia teaches regulatory T-cells and compositions thereof for treating immune based regulatory disorders. See abstract.
	Garcia teaches treating cancer. See ¶ [0176].  
	Garcia teaches that the T cells can express CD8, CD39, and CD103.  See ¶¶ [012] and [051]-[053]. 
	 Garcia teaches using autologous T cells.  See ¶¶ [0167]-[0168]
Garcia teaches that CD8+ T cell are used for the treatment of melanoma. See ¶ [0146].  
Garcia teaches that the subject is human.  See ¶¶ [049], [0169] and [0176]. 
Garcia teaches as set forth above, but does not specifically teach administering CD8+ C39+ CD103+ T cells for treating a tumor in a subject.
Duhen teaches that they identified a subset of CD103+ CD8+ T cells that co-express the ectonucleotidase CD39.  This subset is enriched in primary tumors and metastatic lymph nodes but absent in the blood and normal lymph nodes of cancer patients. 
Duhen teaches gene expression analysis of CD103/39 double positive CD8+ T cells revealed a gene signature reminiscent of TRM cells (CCR7lo, L-selectinlo, S1PR1lo and CD69hi), and their activated phenotype (HLA-DRhi, Ki67hi, Granzyme  Bhi) implies strong tumor reactivity. Furthermore, TCR repertoire  analysis shows high clonality and distinct CDR3 sequences in this subset  compared to other CD8+ T cells present in the tumor.  Based on this phenotype, gene signature, circulation pattern and clonality, we believe  that CD103/39 double positive CD8+ T cells are being chronically stimulated within the tumor microenvironment, and may recognize neoantigens.
Duhen teaches that their findings suggest that targeting tumor-resident CD103/39 CD8+ T cells may be a promising approach to enhance immune-mediated tumor regression.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Garcia and Duhen and administer CD8+ C39+ CD103+ T cells for treating a tumor in a subject because Garcia teaches treating cancer with regulatory T cells that express and Duhen teaches that their findings suggest that targeting tumor-resident CD8+ C39+ CD103+ T cells may be a promising approach to enhance immune-mediated tumor regression.  Given the activity and phenotype of the CD8+ C39+ CD103+ T cells of Duhen one of skill in the art would have been motivated to administer the CD8+ C39+ CD103+ T cells of Duhen for the treatment of tumors as taught by Garcia. 
Additionally, it would have been prima facie obvious resect the tumor from the patient to reduce the tumor burden and enhance the effectiveness of treatment.

5.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/006474 A2 (Garcia Santana, CA, Jan. 10, 2013), “Garcia” in view of Duhen et al., 31st Annual Meeting and Associated Programs of the Society for Immunotherapy of Cancer (SITC2016):part one: Journal for Immunotherapy of Cancer,4(1):109pages, (November16,2016)(Abstract on page 47), IDS, “Duhen” as applied to claims 11, 16-18, 20, 39 and 40  above, and further in view of US 2015/0210769 A1 (Freeman et al July 30, 2015), “Freeman”.
Garcia and Duhen teach as set forth above, but do not teach treating with a PD-1 antagonist.
Freeman teaches high affinity antibodies to PD-1 that inhibits or reduces binding to PD-L1 or PD-L2 for the treatment of cancer.  See abstract and ¶¶ [0010]- [0015].
Freeman teaches that the antibodies to PD-1 are humanized  or human monoclonal antibodies.  See ¶¶ [0010], [0034], [0120], [0276], [0281], [0282], [0284-0288], and [0517-0518].
Freeman teaches blockade of PD-1 can enhance an immune response to cancerous cells in a subject by reversing PD-1 to PD-L1 immune suppression.  See ¶¶ [0008] and [0448].
Freeman teaches that the PD-1 antibodies can be administered with cellular immunotherapy. See ¶¶ [0166], [0178] and [0181]. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Garcia, Duhen and Freeman and administer the antagonist anti-PD1 antibodies of Freeman in combination with  the CD8+ C39+ CD103+ T cells of Garcia and Duhen for the treatment of a tumor because Freeman teaches that the PD-1 antibodies can be administered with cellular immunotherapy.  One would have been motivated to use the antagonist anti-PD1 antibodies of Freeman in combination with  the CD8+ C39+ CD103+ T cells of Garcia and Duhen for the treatment of a tumor because Freeman teaches blockade of PD-1 can enhance an immune response to cancerous cells in a subject by reversing PD-1 to PD-L1 immune suppression. 

6.	Claim(s) 11, 16-18, 20, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/006474 A2 (Garcia Santana, CA, Jan. 10, 2013), “Garcia” in view of Duhen et al., poster presented onOctober3-5,2016 at the Immune Profiling in Health and Disease meeting in Seattle, WA, IDS, “Duhen-2”.
Garcia teaches as set forth above, but does not specifically teach administering CD8+ C39+ CD103+ T cells for treating a tumor in a subject.
Duhen-2 teaches that they identified a subset of CD103+ CD8+ T cells that co-express the ectonucleotidase CD39.  This subset is enriched in primary tumors and metastatic lymph nodes but absent in the blood and normal lymph nodes of cancer patients. 
Duhen-2 teaches gene expression analysis of CD103/39 double positive CD8+ T cells revealed a gene signature reminiscent of TRM cells (CCR7lo, L-selectinlo, S1PR1lo and CD69hi), and their activated phenotype (HLA-DRhi, Ki67hi, Granzyme  Bhi) implies strong tumor reactivity. Furthermore, TCR repertoire  analysis shows high clonality and distinct CDR3 sequences in this subset  compared to other CD8+ T cells present in the tumor.  Based on this phenotype, gene signature, circulation pattern and clonality, we believe  that CD103/39 double positive CD8+ T cells are being chronically stimulated within the tumor microenvironment.
Duhen-2 teaches that their findings suggest that targeting tumor-resident CD103/39 CD8+ T cells may be a promising approach to enhance immune-mediated tumor regression.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Garcia and Duhen-2 and administer CD8+ C39+ CD103+ T cells for treating a tumor in a subject because Garcia teaches treating cancer with regulatory T cells that express and Duhen-2 teaches that their findings suggest that targeting tumor-resident CD8+ C39+ CD103+ T cells may be a promising approach to enhance immune-mediated tumor regression.  Given the activity and phenotype of the CD8+ C39+ CD103+ T cells of Duhen-2 one of skill in the art would have been motivated to administer the CD8+ C39+ CD103+ T cells of Duhen-2 for the treatment of tumors as taught by Garcia. 
Additionally, it would have been prima facie obvious resect the tumor from the patient to reduce the tumor burden and enhance the effectiveness of treatment.

7.	Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/006474 A2 (Garcia Santana, CA, Jan. 10, 2013), “Garcia” in view of Duhen et al., poster presented on October 3-5,2016 at the Immune Profiling in Health and Disease meeting in Seattle, WA, IDS, “Duhen-2”, as applied to claims 11, 16-18, 20, 39 and 40  above, and further in view of US 2015/0210769 A1 (Freeman et al July 30, 2015), “Freeman”.
Garcia and Duhen-2 teach as set forth above, but do not teach treating with a PD-1 antagonist.
Freeman teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Garcia, Duhen-2  and Freeman and administer the antagonist anti-PD1 antibodies of Freeman in combination with the CD8+ C39+ CD103+ T cells of  Garcia and Duhen-2 for the treatment of a tumor because Freeman teaches that the PD-1 antibodies can be administered with cellular immunotherapy.  One would have been motivated to use the antagonist anti-PD1 antibodies of Freeman in combination with  the CD8+ C39+ CD103+ T cells of Garcia and Duhen-2 for the treatment of a tumor because Freeman teaches blockade of PD-1 can enhance an immune response to cancerous cells in a subject by reversing PD-1 to PD-L1 immune suppression. 
Conclusion
8.	No claims allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/            Primary Examiner, Art Unit 1642